Citation Nr: 0510536	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  04-06 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to a rating higher than 20 percent for service-
connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1967 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa, which awarded service connection and a 20 percent 
rating for diabetes mellitus, effective May 8, 2001.  In 
January 2004, a Decision Review Officer of the RO denied the 
veteran's claim for a rating higher than 20 percent for his 
diabetes mellitus disability.  In July 2004, the veteran 
testified at a hearing before the Board that was held at the 
RO.  


FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for an equitable 
disposition of the claim has been obtained.

2.  The veteran's service-connected diabetes mellitus is 
manifested by the need for daily insulin injections and 
dietary restrictions, but his physical activity has not been 
clinically regulated.


CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for diabetes 
mellitus have not been met. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.119, Diagnostic Code 7913 (2004).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Merits

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
this case the veteran timely appealed the rating initially 
assigned for this disability on the original grant of service 
connection.  The Board must therefore consider entitlement to 
"staged ratings" for different degrees of disability in the 
relevant time periods, that is, since the original grant of 
service connection.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

A 20 percent rating is warranted for diabetes mellitus 
requiring insulin and a restricted diet, or an oral 
hypoglycemic agent and a restricted diet.  A 40 percent 
rating is warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities.  A 60 percent 
rating is warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent rating is 
warranted for diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code (DC) 7913 
(2004).

Complications of diabetes are evaluated separately unless 
they are part of the criteria used to support a 100 percent 
rating.  Noncompensable complications are deemed part of the 
diabetic process under DC 7913.  38 C.F.R. § 4.119, DC 7913, 
Note (1) (2004).

The record shows that the veteran has several service-
connected, diabetes-related conditions.  However, he has not 
appealed the evaluations assigned to these disabilities.  
Thus, the only issue over which the Board has jurisdiction is 
the rating for diabetes mellitus.

The veteran asserts that a rating greater than 20 percent is 
warranted under DC 7913 because his diabetes mellitus is 
worse than the assigned rating provides.  The Board notes at 
the outset that, according to VA examiners, the veteran's 
diabetes mellitus is well controlled.

It appears that, in effort to manage his diabetes, the 
veteran has been advised to follow a restricted diet since at 
least December 2001, when his private physician put him on a 
low-cholesterol diet.  He was additionally advised to follow 
a calorie-restricted diet and to avoid foods with a high fat 
content when he began to participate in a diabetes-related 
study in August 2001.  In a July 2003 VA examination, the 
veteran reported that despite this advice, he had not adhered 
to any dietary restrictions.  In September 2003, a VA 
examiner modified the veteran's dietary and exercise regimen 
in an attempt to lower his LDL cholesterol.  In a March 2004 
VA examination, it was noted that the veteran had lost 
approximately 20 pounds over the previous year due to 
healthier eating habits and he was again counseled to make 
better nutritional choices.  Accordingly, the Board finds 
that while the veteran in this case has not consistently 
adhered to any specific diet plan, he has been advised that 
he is to follow a restricted diet.

The veteran takes oral hypoglycemic agents to control his 
diabetes mellitus.  He was additionally prescribed insulin 
injections as a part of his participation in the diabetes 
study, for tighter control of his condition.  His insulin 
dosages have increased periodically since the initial 
prescription.  Accordingly, the Board finds that he currently 
takes both oral medication and insulin as a part of his 
control regimen.

In addressing the third criterion for a higher rating, there 
is no evidence in this case that the veteran has been 
prescribed or advised to avoid strenuous occupational and 
recreational activities.  See 61 Fed. Reg. 20,440, 20, 446 
(May 7, 1996) (defining "regulation of activities," as used 
by VA in DC 7913).  Indeed, it appears that in September 2003 
the veteran was encouraged to exercise in effort to bring 
down his cholesterol level.  However, in order to meet a 
higher rating of 40 percent, the veteran must have been told 
that he should avoid any strenuous occupational or 
recreational activities.  See 38 C.F.R. § 4.119, DC 7913 
(emphasis added).  

The veteran testified that his diabetes disability makes him 
less active than he used to be, more easily fatigued, and 
less capable of completing household chores, such as mowing 
the lawn, without having to stop to rest.  He additionally 
testified that it was uncomfortable for him to walk for more 
than six blocks.  The Board notes that the veteran's activity 
level is indeed low.  However, the level of the veteran's 
physical activity is not the appropriate standard by which to 
judge whether his activities are regulated.  While the 
veteran attributes his low level of activity to his diabetes, 
he, as a layperson, is not competent to provide a medical 
opinion as to the severity of his diabetes disability, 
including whether he is or is not capable of, or must avoid, 
strenuous occupational and recreational activities, due to 
diabetes.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  The Board finds that the 
post-service medical records, as a whole, provide negative 
evidence against this claim. 

Beyond the above, a Functional Capacity Evaluation (FCE) 
performed in March 2003 by the veteran's then-current 
employer belies the veteran's assertions that he is unable to 
participate in strenuous occupational or recreational 
activities.  According to the results of the FCE, the 
examining physical therapist determined that the veteran's 
physical abilities fell into the Department of Labor's 
"Medium-Heavy physical demand" category, indicating that he 
is capable of engaging in medium-to-heavy physical activity.  
The examiner further noted that the veteran demonstrated 
deconditioning during the FCE which may have limited his 
physical abilities, and that he may benefit from a general 
strength or work conditioning program.  The available 
evidence does not indicate that the veteran has been 
prescribed or advised to avoid strenuous occupational and 
recreational activities, as is required in order to merit a 
higher rating of 40 percent, but rather indicates that he is 
capable of engaging in medium-to-heavy physical activity, 
providing negative evidence against this claim. 

While the veteran here has been prescribed a restricted diet 
and insulin injections in effort to control his diabetes, he 
has not been prescribed limited physical activity or advised 
to avoid recreational activities.  The veteran therefore does 
not meet the criteria for a higher rating of 40 percent.  
38 C.F.R. § 4.119, DC 7913.  As the preponderance of the 
evidence is against the veteran's claim for a higher rating, 
the "benefit-of-the-doubt" rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).

The Board finds that, since the effective date of service 
connection, there were no distinct periods of time during 
which the veteran's diabetes mellitus was more than 20 
percent disabling.  He is accordingly not entitled to receive 
a "staged" rating.  Fenderson, supra.

II.  Veterans Claims Assistance Act of 2000

The Board will also consider whether the VA has complied with 
all extant laws and regulations governing the duty to notify 
and to assist a claimant.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5103 & 5107 (West 2002), was signed into law.  This 
enhanced the notification and assistance duties of the VA to 
claimants.

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision is issued.  Section 3(a) of the VCAA (also 
38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) require 
that, upon receipt of a complete or substantially complete 
application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

In this case, the initial unfavorable decision was made in 
July 2002, that is, after the date of the VCAA's enactment on 
November 9, 2000.  However, even under Pelegrini, the notices 
regarding the veteran's claim informed him of the bases for 
the relevant decisions, what types of evidence would be 
needed, and how the evidence would be secured.  The Board 
also concludes that any defect that may exist with regard to 
the timing of the VCAA notice to the veteran was harmless 
because of the extensive, thorough, and informative notices 
provided to him throughout the adjudication of this claim.  

The VA has informed the veteran of all applicable laws and 
regulations, what types of evidence are needed to support his 
claim, who is responsible for securing items, and the need 
for any other evidence the veteran may have in his 
possession.

Moreover, the VA's thorough notices of all matters required 
by the VCAA and its regulatory progeny throughout this 
adjudication have cured any defects involving notice of the 
provisions of the VCAA or the timing of such notice.  The RO 
sent the veteran correspondence in June 2002, August 2002, 
July 2003 and November 2003; a statement of the case in 
January 2004 and a supplemental statement of the case in June 
2004.  Taken together, these documents discussed the evidence 
considered and the pertinent laws and regulations, including 
provisions of the VCAA and the reasons for the RO's decision.  
There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify the veteran."

Through discussions in correspondence, the rating decisions, 
the statement of the case and supplemental statement of the 
case, the VA has informed the veteran of the evidence 
necessary to substantiate his claim.  He has been informed of 
his and the VA's responsibilities for providing evidence.  
Pertinent identified medical records have been obtained, and 
the VA has afforded the veteran multiple examinations.  It 
does not appear that there is any additional, relevant 
evidence that should be obtained with regard to this claim.  

The VA has undertaken all reasonable efforts to assist the 
veteran in securing all evidence and has satisfied its duty 
to assist under the VCAA over several years.  The Board finds 
that both the notice and duty to assist provisions of the law 
are satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§§ 3.159.  

ORDER

The claim for a rating higher than 20 percent for diabetes 
mellitus is denied.


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


